Citation Nr: 1441383	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1993 and a period of active duty for training (ACDUTRA) from January 2003 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the VARO in Seattle, Washington.

The Board remanded the claim in December 2010 and September 2011.  

The Veteran offered testimony at a Travel Board hearing in Seattle, Washington, in July 2012.  A transcript of the hearing proceedings is of record and has been reviewed.  The Veteran is currently living in Canada and his claims file is therefore under the control of the White-River Junction RO.

The Board remanded the claim again in October 2012 for further development.  

A review of the Veteran's Virtual VA claims file reveals a July 2014 Appellate brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the October 2012 remand, the Veteran was to be scheduled for a VA examination.  The Veteran and his representative assert that the Veteran did not receive notice of his scheduled VA examination because the notice was sent to the wrong address.  As such, the Board finds that another attempt should be made to ensure that the Veteran receives the appropriate notice so that he can report of the requested examination.  

Additionally, in a June 2014 statement, the Veteran reported that treatment records from the 1980's regarding his right knee would be in his father's records as he was a military dependent at that time.  As such, on remand the RO/AMC should attempt to obtain theses records. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should verify the correct address for the Veteran.  

2. Provide the Veteran the opportunity to identify any treatment received for his right knee as a military dependent.  Then, based on the Veteran's response, attempt to procure copies of all records from the identified treatment locations.  All attempts to obtain these records must be documented in the claims file.   

3. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise, pertaining to any treatment for his right knee.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

4. Then, schedule the Veteran for an examination by a physician with the proper expertise for the purpose of determining the nature and etiology of his right knee disability.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran has a right knee disability that had its onset in service or is etiologically related to service. 

In the alternative, if it found that the Veteran clearly and unmistakably had a chronic right knee condition prior to service; the examiner should provide an opinion as to whether such condition was a congenital or developmental "disease" or "defect."  If the claimed disorder is a disease, an opinion may be required as to whether any aggravation in service was clearly and unmistakably not beyond its natural progression.  If the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

A complete rationale should accompany any opinion provided.  If an opinion cannot be rendered without result to speculation, this should be so indicated and the examiner should say why.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



